Citation Nr: 1242630	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-45 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for prostatitis.

2.  Whether new and material evidence has been received to reopen service connection for irritable bowel syndrome (IBS), previously claimed as diarrhea with bloody stools.

3.  Entitlement to service connection for prostatitis.

4.  Entitlement to service connection for IBS, previously claimed as diarrhea with bloody stools.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by which the RO, in pertinent part, declined to reopen the finally decided claims of service connection for chronic prostatitis and for IBS.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  A previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.  The Board's discussion can be found below.

In March 2012, the Veteran testified from the RO at a Board videoconference hearing before the undersigned Veterans Law Judge located in Washington, DC.  A transcript of the hearing has been added to the record.

The issues of entitlement to service connection for prostatitis and entitlement to service connection for IBS, previously claimed as diarrhea with bloody stools, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An August 2004 rating decision denied service connection for prostatitis, finding that the evidence did not reflect a nexus between a current disability and service.  

2.  Evidence added to the record since the August 2004 rating decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim for service connection for prostatitis. 

3.  An August 2004 rating decision denied service connection for diarrhea (IBS), finding that the evidence did not reflect a nexus between a current disability and service.

4.  Evidence added to the record since the August 2004 rating decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim for service connection for IBS.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for chronic prostatitis became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen service connection for chronic prostatitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The August 2004 rating decision that denied service connection for diarrhea (IBS) became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).


4.  New and material evidence has been received to reopen service connection for diarrhea (IBS).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claims (for service connection for prostatitis and for IBS, previously claimed as diarrhea with bloody stools), there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case. 

New and Material Evidence and Service Connection Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


Reopening Service Connection for Prostatitis and IBS

By October 1984 rating decision, the RO denied service connection for prostatitis and for diarrhea with bloody stools, finding that the evidence did not reflect a nexus between the claimed disabilities and service.

Service connection for prostatitis and IBS was subsequently denied in a number of rating decisions, to include an August 2004 rating decision.  The August 2004 rating decision was the last final rating decision on the issues of IBS and chronic prostatitis before the Veteran filed his most recent claim to reopen.  In that rating decision, the RO determined that new and material evidence sufficient to reopen the claims had not been received, as there was no evidence showing a nexus between the claimed disabilities and service.  The Veteran perfected an appeal regarding these issues; however, he withdrew his appeal with respect to these issues by signed written statement dated in August 2005.  38 C.F.R. § 20.204 (2012).  Consequently, the August 2004 decision denial of reopening of service connection with respect to the issues on appeal became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the August 2004 rating decision consisted of the service treatment records, the Veteran's statements, VA clinical records, and private medical records.  

Evidence submitted subsequent to the August 2004 rating decision consists of VA treatment records revealing reports by the Veteran that symptoms of prostatitis and bloody diarrhea/IBS existed since service.  The March 2012 Board personal hearing testimony reflects similar contentions and reports of symptoms.  At the Board hearing, the Veteran asserted that the symptoms from which he was currently suffering with respect to his prostatitis and IBS were similar to symptoms that he had been experiencing since service separation.  The new evidence also contains a November 2011 VA medical examination and opinion reflecting that prostatitis was unrelated to service.  

As stated, the newly associated evidence is presumed to be credible for the limited purpose of reopening the claims.  Justus, supra.  The Veteran is competent to provide evidence regarding some of the symptomatology involving the prostate, as well as to report diarrhea and bloody stools.  See Layno v. Brown, 6 Vet. App. 465  Before August 2004, the Veteran did not assert continuity of symptomatology since service.  As such, the post August 2004 assertions by the Veteran of continuity of symptomatology since service are neither cumulative nor redundant.  They suggest continuity of symptomatology since service, a contention that had been absent in the record regarding both prostatitis and IBS at the time of the August 2004 rating decision.  

The newly associated evidence with respect to both prostatitis and IBS pertains to an unestablished fact (continuity of symptomatology since service, hence, nexus to service) that is necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  See Shade, supra (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").  Thus, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that service connection for prostatitis and IBS be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for prostatitis is granted.

New and material evidence having been received, the appeal to reopen service connection for IBS (diarrhea with bloody stools) is granted.



REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the (reopened) claims for service connection for prostatitis and for IBS (previously claimed as diarrhea with bloody stools).  Specifically, the Veteran should be given an additional VA medical examination to assist in determining the nature and etiology of any current prostate disability and/or IBS or similar disorder.   

The Veteran asserts that symptoms of prostatitis and IBS (previously claimed as bloody diarrhea) have been continuous since service separation.  The service treatment records do not reflect treatment for prostatitis.  Laboratory tests of the urine in service indicated no bacteria.  In June 1973, the Veteran was treated for right middle quadrant pain with some diarrhea.  The white blood cell count was normal at that time.  

Since 1981, the Veteran has received treatment for chronic prostatitis.  There is evidence of treatment for diarrhea as well.  The Veteran asserts that symptoms consistent with prostatitis were present continuously since service, to include while he was working in Africa and in Iran shortly after service separation.  The record contains no medical evidence from either Africa or Iran.

According to the Veteran, the IBS/diarrhea symptoms are associated with his prostatitis in that they tend to co-occur.  The record contains a November 2011 VA medical opinion opining that chronic prostatitis was unrelated to service, reasoning that it was not diagnosed in service and because medical evidence of the condition dates back only to 1981.  The VA examiner does not appear to have considered the Veteran's reports of recurring symptomatology from service separation, including the post-service period to 1981.  A medical opinion that is not based upon an accurate factual premise is of no probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  Furthermore, the record contains no medical opinion regarding the origin of the claimed IBS/diarrhea, to include the question of whether it is related to the chronic prostatitis.  To answer the foregoing questions, a VA examination is necessary.  The examination instructions are contained in the second paragraph below.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed prostatitis and IBS and service.  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The regulations pertaining to direct service connection are outlined above.  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, 
(2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

To ensure a complete record, all VA clinical records dated from December 1, 2009 to the present should be associated with the claims file.  See 38 C.F.R. 
§ 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the reopened issues are REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA treatment records dated from December 1, 2009 to the present.

2.  Schedule a VA medical examination to assist in determining the etiology of the Veteran's prostatitis and IBS/bloody diarrhea.  Specifically, after reviewing all pertinent documents in the claims file and obtaining a complete medical history from the Veteran, the examiner should offer the following opinion:

A. Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostatitis is related to service?

B.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's IBS/bloody diarrhea is related to service?

C.  Is IBS/diarrhea either caused or worsened in severity by the prostatitis? 

The examiner should consider the full medical history, from both the claims file and the Veteran, and should note and discuss the relevance of reports of continuous symptoms since service separation.

If the examiner determines that the foregoing questions cannot be answered without resort to speculation, the examiner should explain the reasons why.  All findings and opinions should be supported by a rationale.

3.  Thereafter, the RO should readjudicate on the merits the issues of service connection for prostatitis and for IBS/diarrhea.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


